DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 3 and 7-25 are currently pending in the application.  Claims 14-16, 20, and 22 have been withdrawn from consideration.  The rejections of record from the office action dated 12/31/2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over De Palo (US 2007/0117932), and further in view of Hallot (US 2015/0322215).
Regarding claims 3 and 7, De Palo teaches a heterophasic polyolefin composition (i.e. thermoplastic polymer composition comprising a thermoplastic polymer) (abstract) and comprising talc (i.e. second nucleating agent) as a nucleating agent [0018].   The composition is used in preparing by extrusion, molding, and combinations thereof [0001], and in particular with regards to pipes and fittings and molded articles [0075-0077].  
De Palo, however, does not expressly teach the composition to comprise a first nucleating agent comprising a cyclic dicarboxylate salt of compound of formula (I) as claimed.  
Hallot is in the related field of propylene based molded articles comprising a nucleating agent (abstract, [0001]), for articles including pipes and fittings [0002, 0007].  The nucleating agent may be selected from organic and inorganic nucleating agents, including talc [0013-0014].  Specifically, Hallot teaches that particularly low shrinkage can be obtained if the nucleating agent is a calcium salt of 
De Palo and Hallot are both in related fields concerning molded propylene-based compositions for pipe fittings.  It would have been obvious to one skilled in the art to modify the nucleating composition of De Palo to further comprise 1,2-cyclohexanedicarboxylic acid (HPN-20E® of Milliken) as taught by Hallot for the purpose of obtaining molded articles with particularly low shrinkage (Hallot, [0015]). 
Concerning the claimed ratio, modified De Palo teaches talc as a nucleating agent from 0.5 to 5 wt.% (De Palo, [0018]) and HPN-20E from 50-1,000 ppm (Hallt, [0016]).  The ratio of the HPN-20E to talc is thus 0.0050-0.1000 : 0.5-5, which overlaps with the range as claimed of from 1:200 to 1:20 (regarding claim 3).  To illustrate simple and clear compositions obvious over modified De Palo, one may consider 0.1: 0.5-5, or equivalent, 1:5 – 1:50.  There are, of course, many more overlapping teachings within the above claimed ranges, however, for purposes of obviating claim 3 as recited, the examiner has chosen simple teachings to illustrate certain overlap in the ratio as claimed.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Modified De Palo teaches the calcium salt of 1,2 cyclohexane dicarboxylate acid (i.e. first nucleating agent) preferably in the amount of 50-1000 ppm (e.g. 0.0050 wt.% to 0.1 wt.%) (i.e. 0.0025 wt.% to 0.1 wt.%) (Hallot, [0015-0016]).
De Palo teaches the talc (i.e. second nucleating agent) in the amount of from 0.5 wt.% to 5 wt.% (i.e. up to 5 wt.%) (i.e. overlapping with 0.1 to 3 wt.%) (De Palo, [0018]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close 
De Palo teaches the composition to be a heterophasic (i.e. comprising a matrix and dispersed phase) polyolefin composition of 65-95 wt.% (i.e. overlapping with 60-92 wt.%) crystalline propylene polymer (i.e. matrix phase comprising propylene) and 5-35 wt.% (i.e. overlapping with 8 to 40 wt.%) of an elastomeric ethylene-alpha-olefin copolymer (i.e. dispersed phase) (De Palo, abstract, [0012-0014]).  
The propylene is either a homopolymer or a copolymer with from 0.1-10 wt.% of an alpha-olefin selected from ethylene and C-4-C10 alpha olefins (i.e. comprising at least 90 wt.% of propylene and up to 10 wt.% ethylene and/or at least one C4 to C10 alpha-olefin) [0013].  
The elastomeric ethylene-alpha-olefin copolymer comprises an ethylene content from 15-85 wt.% (i.e. overlapping 40-65 wt.%) (De Palo, [0014]), and thus the balance is the alpha olefin content of 85-15 wt.% (i.e. overlapping with 35 wt.% to 60 wt.%).  
The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).

Claims 8-13, 17-19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over De Palo (US 2007/0117932), and further in view of Hallot (US 2015/0322215, as applied to claim 7 above, and further as evidenced by Instron (Instron, “Melt flow rate (MFR, MVR),” p. 1-4, http://www.instron.us/en-us/our-company/library/glossary/m/melt-flow, accessed 1/2/2018).
Regarding claim 8, De Palo teaches the heterophasic propylene copolymer having a melt flow rate (e.g. MFR) (i.e. MFI) of up to 2 g/10 min (e.g. up to 2 dg/min) (i.e. overlapping with less than 1 dg/min) ([0029], and claim 7).  The examiner notes that the melt flow rate (MFR) is the now standard designation for what was originally called melt flow index (MFI), as may be evidenced by Instron 
Regarding claim 9, De Palo exemplifies the propylene homopolymer (i.e. matrix phase) having a first component MFR of 0.24 dg/min and second component MFR of 0.68 dg/min (De Palo, Table III, Example 2), both of which are less than 1 dg/min (i.e. less than 1 dg/min).  
Regarding claim 10, as De Palo teaches the polymer composition having an MFR from 0.01 to 100 dg/min (e.g. 0.01 to 100 dg/min) (i.e. overlapping with 0.001 to 0.1 dg/min) (De Palo, [0025-0027]), it is the examiner’s position that MFR values for the elastomeric polymer within this same range would be immediately obvious to one skilled in the art (i.e. overlapping with 0.001 to 0.1 dg/min) to achieve the required overall MFR as taught by De Palo.  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 11, De Palo teaches the heterophasic propylene copolymer having a melt flow rate (e.g. MFR) (i.e. MFI) of up to 2 g/10 min (e.g. up to 2 dg/min) (i.e. overlapping with 0.1 to 0.5 dg/min) ([0029], and claim 7).  The examiner notes that the melt flow rate (MFR) is the now standard designation for what was originally called melt flow index (MFI), as may be evidenced by Instron (Instron, p. 1).  Thus, the MFR range of De Palo reads on the MFI range as claimed.  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 12, the heterophasic composition (i.e. thermoplastic composition) is taught to have a flexural modulus of 1600 MPa or higher (i.e. at least 1500 MPa) (De Palo, [0028]).  
Regarding claim 13, the heterophasic composition (i.e. thermoplastic composition) is taught to have an Izod impact strength of 6 kJ/m2 or higher (i.e. overlapping with at least 10 kJ/m2) (De Palo, [0028]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 17, De Palo teaches the talc (i.e. second nucleating agent) in the amount of from 0.5 wt.% to 5 wt.% (i.e. overlapping with 0.1 to 3 wt.%) (De Palo, [0018]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 18, the heterophasic composition (i.e. thermoplastic composition) is taught to have a flexural modulus of 1600 MPa or higher (i.e. at least 1600 MPa), and Izod impact strength of 6 kJ/m2 or higher (i.e. overlapping with at least 12 kJ/m2) (De Palo, [0028]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 19, the heterophasic composition (i.e. thermoplastic composition) is taught to have a flexural modulus of 1600 MPa or higher (i.e. overlapping with at least 1800 MPa) (De Palo, [0028]), and Izod impact strength of 6 kJ/m2 or higher (i.e. overlapping with at least 16 kJ/m2) (De Palo, [0028]), including worked examples as high as 22.8 kJ/m2
Regarding claim 21, as previously discussed herein, modified De Palo teaches the calcium salt of 1,2 cyclohexane dicarboxylate acid (i.e. first nucleating agent) preferably in the amount of 50-1000 ppm (e.g. 0.0050 wt.% to 0.1 wt.%) (i.e. 0.0025 wt.% to 0.1 wt.%) (Hallot, [0015-0016]).
De Palo teaches the talc (i.e. second nucleating agent) in the amount of from 0.5 wt.% to 5 wt.% (i.e. up to 5 wt.%) (i.e. overlapping with 0.1 to 3 wt.%) (De Palo, [0018]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
De Palo teaches the composition to be a heterophasic (i.e. comprising a matrix and dispersed phase) polyolefin composition of 65-95 wt.% (i.e. overlapping with 60-92 wt.%) crystalline propylene polymer (i.e. matrix phase comprising propylene) and 5-35 wt.% (i.e. overlapping with 8 to 40 wt.%) of an elastomeric ethylene-alpha-olefin copolymer (i.e. dispersed phase) (De Palo, abstract, [0012-0014]).  
The propylene is either a homopolymer or a copolymer with from 0.1-10% of an alpha-olefin selected from ethylene and C-4-C10 alpha olefins (i.e. comprising at least 90 wt.% of propylene and up to 10 wt.% ethylene and/or at least one C4 to C10 alpha-olefin) [0013].  
The elastomeric ethylene-alpha-olefin copolymer comprises an ethylene content from 15-85 wt.% (i.e. overlapping 40-65 wt.%) (De Palo, [0014]), and thus the balance is the alpha olefin content of 85-15 wt.% (i.e. overlapping with 35 wt.% to 60 wt.%), for which propylene is taught (De Palo, [0014]).  
The polymer composition having an MFR from 0.01 to 100 dg/min (e.g. 0.01 to 100 dg/min) (i.e. overlapping with 0.1 to 0.6 dg/min) (De Palo, [0025-0027]), it is the examiner’s position that MFR values for both the matrix phase and dispersed phase within this same range would be immediately obvious to one skilled in the art (i.e. overlapping with less than 1 dg/min) to achieve the required overall MFR as taught by De Palo.  Additional evidence for this may be found in [0029] and claim 7 of De Palo.  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges melt flow rate is the now standard designation for what was originally called melt flow index (MFI), as may be evidenced by Instron (Instron, p. 1).  Thus, the MFR range of De Palo reads on the MFI range as claimed.  
The heterophasic composition (i.e. thermoplastic composition) is taught to have a flexural modulus of 1600 MPa or higher (i.e. at least 1500 MPa) (De Palo, [0028]).  
The heterophasic composition (i.e. thermoplastic composition) is taught to have an Izod impact strength of 6 kJ/m2 or higher (i.e. overlapping with at least 10 kJ/m2) (De Palo, [0028]).  
The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 23, the heterophasic polymer composition having an MFR from 0.01 to 100 dg/min (e.g. 0.01 to 100 dg/min) (i.e. overlapping with 0.32 to 0.40 dg/min) (De Palo, [0025-0027]).  As the ranges overlap, a prima facie case of obviousness exists.   
The heterophasic composition (i.e. thermoplastic composition) is taught to have a flexural modulus of 1600 MPa or higher (i.e. overlapping with 1844 to 1975 MPa) (De Palo, [0028]).  
The heterophasic composition (i.e. thermoplastic composition) is taught to have an Izod impact strength of 6 kJ/m2 or higher (i.e. overlapping with at least 14.65 to 18.0 kJ/m2) (De Palo, [0028]).  
Regarding claim 24, the heterophasic polymer composition having an MFR from 0.01 to 100 dg/min (e.g. 0.01 to 100 dg/min) (i.e. overlapping with 0.32 to 0.40 dg/min) (De Palo, [0025-0027]).  As the ranges overlap, a prima facie case of obviousness exists.   
The heterophasic composition (i.e. thermoplastic composition) is taught to have a flexural modulus of 1600 MPa or higher (i.e. overlapping with 1844 to 1975 MPa) (De Palo, [0028]).  
The heterophasic composition (i.e. thermoplastic composition) is taught to have an Izod impact strength of 6 kJ/m2 or higher (i.e. overlapping with at least 14.65 to 18.0 kJ/m2) (De Palo, [0028]).  
Regarding claim 25, the heterophasic composition (i.e. thermoplastic composition) is taught to have an Izod impact strength of 6 kJ/m2 or higher (i.e. overlapping with at least 16 kJ/m2) (De Palo, [0028]).  

Claims 3, 7-13, 17-19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalieri, (WO 2011/160946, herein referenced by equivalent US 2013/0095267) in view of Berghmans (US 2005/0038155), and further in view of Torgersen (WO 2004/055101).
Regarding claims 3 and 7, Cavalieri teaches a polyolefin composition (i.e. a thermoplastic polymer composition comprising a thermoplastic polymer) for pipes (abstract) comprising talc as a filler and/or nucleating agent (i.e. second nucleating agent) [0067].  
Cavalieri does not expressly teach a first nucleating agent which comprises a cyclic dicarboxylate salt compound of formula (I).  
Berghmans is in the related field of thermoplastics, such as polyolefins [0005, 0007], for pipes comprising nucleating agents that provide needed properties including excellent long-term hydrostatic strength characteristics (abstract).  Specifically Berghmans teaches the polymer composition comprising a nucleating agent (i.e. first nucleating agent) of formula below:


    PNG
    media_image1.png
    167
    329
    media_image1.png
    Greyscale

1-R10 are hydrogen and M1 and M2 are calcium [0010-0012].  The examiner notes that this embodiment exactly matches with formula (I) as claimed by Applicant.  It was found that such nucleating agents provide unforeseen improvement in pressure resistance levels, and as one example, the amount of thermoplastic necessary to meet a required gauge level can be reduced [0010].
Cavalieri and Berghmans are both in related fields concerning polyolefin compositions for pipe applications.  It would have been obvious to one skilled in the art to modify the composition of Cavalieri to further comprise the nucleating agent of Berghmans for the purpose of providing a polyolefin material with unforeseen improvement in pressure resistance levels (Berghmans, abstract, [0010]).  
Concerning the claimed ratio, modified Cavalieri teaches talc in the amount of from 0.5-5.0 wt.% (Cavalieri, [0067]) and that of the cyclic dicarboxylate salt in all worked examples in the amount of from 1500-2000 ppm (Cavalieri, [0020], Nucleator Index Table).  The claimed ratio is thus related by the prior art to be 0.15-0.20 : 0.5-5, or equivalently 1:~3 to 1:~30, which at least overlaps with the claimed range of form 1:200 to 1:20 (regarding claim 1).  
Modified Cavalieri exemplifies the first nucleating agent (e.g. formula (I)) in amounts of from 1500 ppm to 2000 ppm (e.g. 0.15 wt.% to 0.20 wt.%) (i.e. 0.0025 to 0.1 wt.%) (Berghmmans, [0020], Nucleator Index Table). 
The talc is taught to be included in the amount of from 0.5 wt.% to 5 wt.% (i.e. up to 5 wt.%) (Cavalieri, [0067]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Cavalieri teaches the thermoplastic polymer composition to comprise up to 99 wt.% of a heterophasic (i.e. matrix phase and dispersed phase) polypropylene of B1.) propylene homopolymer (i.e. matrix phase of propylene) and B2.) copolymer of ethylene and propylene (Cavalieri, abstract).  Cavalieri, however, does not expressly teach B2) copolymer to be an elastomer.
Torgersen, in the related field of heterophasic propylene copolymers, teaches heterophasic propylene copolymers are well established in a lot of applications because of their good stiffness/impact balance with flowability and are polymers having a matrix phase and a dispersed phase (Torgersen, p. 1, par. 3).  The matrix phase is usually a propylene homopolymer (i.e. matrix phase) or copolymer and the dispersed phase is an ethylene-alpha-olefin rubber copolymer (i.e. dispersed phase, ethylene-alpha-olefin elastomer) (Torgersen, p. 1, par. 3).  
As such, it would have been obvious to one skilled in the art to make the B2) component of Cavaliere comprising a dispersed elastomer phase as taught in Torgersen for the well known and expected purpose of improving stiffness and/or impact balance with flowability (Torgerser, p. 1, par. 3)> 
Returning back to Cavalieri, the propylene homopolymer is taught in the amount of from 50 wt.% to 85 wt.%  overlapping with 60 to 92 wt.%) (Cavalieri, abstract, [0020]), wherein the homopolymer has 100% propylene (i.e. overlapping with at least 90 wt.% propylene and up to 10 wt.% ethylene and or at least one C4 to C10 alpha-olefin); and the ethylene-propylene copolymer in the amount of from 5 wt.% to 50 wt.% (i.e. overlapping with 8 to 40 wt.%), and having an ethylene content of 30 wt.% to 70 wt.% (i.e. overlapping with 40 to 65 wt.%) wherein the balance is propylene (e.g. 70 wt.% to 30 wt%) (i.e. overlapping with 35 wt.% to 60 wt.%) (Cavalieri, [0020, 0021]).    
The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 8, the thermoplastic polymer composition has a melt index (MFI) of from 0.05 to 10 dg/min (i.e. overlapping with less than 1 dg/min) (Cavalieri, abstract, [0022]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 9, the propylene homopolymer (i.e. matrix phase) is taught to have a melt index of from 0.5 to 10 dg/min (i.e. overlapping with less than 1 dg/min) (Cavalieri, [0020]). The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 10, modified Cavalieri does not teach or exemplify the MFI of the ethylene-propylene copolymer (i.e. ethylene-alpha-olefin elastomer).  However, as Cavalieri teaches the thermoplastic polymer composition MFI to be from 0.05 to 10 dg/min (Cavalieri, abstract, [0022]), it is the examiner’s position that MFI values for the ethylene-propylene copolymer within this same range would be immediately obvious to one skilled in the art (i.e. overlapping with 0.001 to 0.1 dg/min) to achieve the required overall MFI as taught by Cavalieri.  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 11, the thermoplastic polymer composition has a melt index (MFI) of from 0.05 to 10 dg/min (i.e. overlapping with from 0.1 to 0.5 dg/min) (Cavalieri, abstract, [0022]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 12, Cavalieri teaches the flexural modulus higher than 1500 MPa (i.e. at least 1500 MPa) (Cavalieri, [0023]).  
Regarding claim 13, modified Cavalieri does not expressly teach the Izod impact strength of at least 10 kJ/m2.  However, as the composition of modified Cavalieri is identical to that as claimed, it would be expected that the Izod impact strength is at least 10 kJ/m2, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or 
Regarding claim 17, the talc is taught to be included in the amount of from 0.5 wt.% to 5 wt.% (i.e. overlapping with 0.1 to 3 wt.%) (Cavalieri, [0067]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 18, Cavalieri teaches the flexural modulus higher than 1700 MPa (i.e. at least 1600 MPa) (Cavalieri, [0023]).  
Modified Cavalieri does not expressly teach the Izod impact strength of at least 10 kJ/m2.  However, as the composition of modified Cavalieri is identical to that as claimed, it would be expected that the Izod impact strength is at least 12 kJ/m2, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 19, Cavalieri teaches the flexural modulus higher than 1700 MPa (i.e. overlapping with at least 1800 MPa) (Cavalieri, [0023]).  
Modified Cavalieri does not expressly teach the Izod impact strength of at least 10 kJ/m2.  However, as the composition of modified Cavalieri is identical to that as claimed, it would be expected that the Izod impact strength is at least 16 kJ/m2, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 21, modified Cavalieri exemplifies the first nucleating agent (e.g. formula (I)) in amounts of from 1500 ppm to 2000 ppm (e.g. 0.15 wt.% to 0.20 wt.%) (i.e. 0.0025 to 0.1 wt.%) (Berghmmans, [0020], Nucleator Index Table). 
The talc is taught to be included in the amount of from 0.5 wt.% to 5 wt.% (i.e. up to 5 wt.%) (Cavalieri, [0067]). 
Cavalieri teaches the thermoplastic polymer composition to comprise up to 99 wt.% of a heterophasic (i.e. matrix phase and dispersed phase) polypropylene of B1.) propylene homopolymer (i.e. matrix phase of propylene) and B2.) copolymer of ethylene and propylene (i.e. ethylene-alpha-olefin elastomer) (Cavalieri, abstract).  
Specifically, the propylene homopolymer is in the amount of from 50 wt.% to 85 wt.% (i.e. overlapping with 60 to 92 wt.%) (Cavalieri, abstract, [0020]), and the ethylene-propylene copolymer in the amount of from 5 wt.% to 50 wt.% (i.e. overlapping with 8 to 40 wt.%), and having an ethylene content of 30 wt.% to 70 wt.% (i.e. overlapping with 40 to 65 wt.%) wherein the balance is propylene (e.g. 70 wt.% to 30 wt%) (i.e. overlapping with 35 wt.% to 60 wt.%) (Cavalieri, [0020, 0021]).    
The thermoplastic polymer composition has a melt index (MFI) of from 0.05 to 10 dg/min (i.e. overlapping with less than 1 dg/min) (Cavalieri, abstract, [0022]).  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
The propylene homopolymer (i.e. matrix phase) is taught to have a melt index of from 0.5 to 10 dg/min (i.e. overlapping with less than 1 dg/min) (Cavalieri, [0020]). The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Modified Cavalieri does not teach or exemplify the MFI of the ethylene-propylene copolymer (i.e. ethylene-alpha-olefin elastomer).  However, as Cavalieri teaches the thermoplastic polymer composition MFI to be from 0.05 to 10 dg/min (Cavalieri, abstract, [0022]), it is the examiner’s position that MFI values for the ethylene-propylene copolymer within this same range would be immediately obvious to one skilled in the art (i.e. overlapping with less than 1 dg/min) to achieve the required overall 
Cavalieri teaches the flexural modulus higher than 1500 MPa (i.e. at least 1500 MPa) (Cavalieri, [0023]).  
Modified Cavalieri does not expressly teach the Izod impact strength of at least 10 kJ/m2.  However, as the composition of modified Cavalieri is identical to that as claimed, it would be expected that the Izod impact strength is at least 12 kJ/m2, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 23, as Cavalieri teaches the thermoplastic polymer composition MFI to be from 0.05 to 10 dg/min (Cavalieri, abstract, [0022]), it is the examiner’s position that MFI values for the ethylene-propylene copolymer within this same range would be immediately obvious to one skilled in the art (i.e. overlapping with less than 0.32 -0.4 dg/min) to achieve the required overall MFI as taught by Cavalieri.  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Cavalieri teaches the flexural modulus higher than 1500 MPa (i.e. overlapping with 1844-1975 MPa) (Cavalieri, [0023]).  
Modified Cavalieri does not expressly teach the Izod impact strength in the perpendicular orientation of 14.65-18.0 kJ/m2
Regarding claim 24, as Cavalieri teaches the thermoplastic polymer composition MFI to be from 0.05 to 10 dg/min (Cavalieri, abstract, [0022]), it is the examiner’s position that MFI values for the ethylene-propylene copolymer within this same range would be immediately obvious to one skilled in the art (i.e. overlapping with less than 0.32 -0.4 dg/min) to achieve the required overall MFI as taught by Cavalieri.  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Cavalieri teaches the flexural modulus higher than 1500 MPa (i.e. overlapping with 1844-1975 MPa) (Cavalieri, [0023]).  
Modified Cavalieri does not expressly teach the Izod impact strength in the perpendicular orientation of 14.65-18.0 kJ/m2.  However, as the composition of modified Cavalieri is identical to that as claimed, the Izod impact strength would be intrinsic, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 25, modified Cavalieri does not expressly teach the Izod impact strength in the perpendicular orientation of 16 kJ/m2.  However, as the composition of modified Cavalieri is identical to that as claimed, the Izod impact strength would be intrinsic, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

Response to Arguments
Applicant's arguments filed 3/26/2021 regard the rejections over De Palo and Cavalieri have been fully considered but they are not persuasive.
Regarding Brandstetter, this rejection is overcome.  Specifically, Brandstetter requires 20-46 wt.% of an inorganic filler including talc [0011-0012], but claim 3 has now been amended to recite the second nucleating agent, which comprises talc, to be between 0.5-5 wt%.  Thus, it is clear that the inclusion of talc according to Brandestetter would either be much higher than permissible by claim 3 or would require pure hindsight to specifically choose values in the claimed range with no other motivation.  As such, the rejection over Brandstetter is no longer proper and is thus withrdrawn.   

Applicant's arguments filed 3/26/2021 regard the rejections over De Palo and Cavalieri have been fully considered but they are not persuasive.
Applicant argues the following:
On p. 10-11, claim 3 has been amended to be commensurate in scope with the worked Examples 1-3 to show the claimed nucleating agents in the claimed amounts and relative amounts of the claimed heterophasic propylene copolymer show associated improvements in flexural strength, impact strength, coefficient of linear expansion, and shrinkage.  
On p. 11, the claimed weight ratio of first nucleating agent to second nucleating agent from 1:200 to 1:20 is critical. 
On p. 12, regarding claims 23 and 24, the application establish beneficial results associated with the claimed combination of MFI of the heterophasic propylene copolymer, flexural modulus of the thermoplastic polymer composition in a perpendicular orientation, and Izod impact strength of the thermoplastic polymer composition in a perpendicular orientation

Regarding (1) - (3), amendments to claim 3 now requires (inter ala) the thermoplastic polymer is a heterophasic propylene copolymer comprising a matrix phase comprising propylene and a dispersed phase comprising an ethylene-alpha-olefin elastomer, wherein the heterophasic propylene copolymer 
The following data from Applicant’s Remarks are reproduced and are appended to show clearly the ratio of HPN20E : Talc and to denote which samples are inside the claimed range and which are outside of the claimed range (See Remarks p. 11):
 
HPN20E
Talc
Ratio (1:X)
MFI
Modulus
Impact
Inventive
Comparative
 
0
0
(undefined)
0.36
1635
17.61
 
X**
 
0
2.5
(undefined)
0.33
1813
17.59
 
X***
 
0
5
(undefined)
0.32
1964
17.10
 
X**
 
0.025
0
0
0.4
1701
19.80
 
X
 
0.025
2.5
100
0.34
1854
18.38
X
 
Example 3
0.025
5
200
0.35
1978
16.75
X
 
 
0.05
0
0
0.43
1738
18.49
 
X**
Example 1
0.05
2.5
50
0.37
1857
19.05
X
 
 
0.05
5
100
0.33
1979
17.16
X
 
 
0.025
2.5
100
0.36
1842
18.03
X
 
 
0.025
2.5
100
0.35
1849
18.41
X
 
 
0
0
(undefined)
0.33
1596
12.94
 
X*
 
0
0.5
(undefined)
0.35
1627
13.20
 
X*
Example 2
0.025
0.5
20
0.36
1714
17.94
X
 
 
0.05
0.5
10
0.36
1719
16.19
 
X**
 
0.01
0.5
50
0.39
1719
15.62
 
X**










Referencing the above data, the skilled artisan does generally note increased values of both Modulus and Impact strength of the inventive compositions (shown in bold typeface), for which the MFI ranges 0.33-0.37, the Modulus (in the perpendicular direction) ranges 1714-1979, and the impact strength ranges 16.75-19.05.  However, when analyzed individually, the values are not necessarily viewed as unexpected or surprising in view of the comparative examples whose properties clearly 
Moreover, when considering the ratio of HPNE20E:Talc, ranges outside the claimed value such as those of value 1:0, those denoted as (undefined), and the example of 1:10, the ranges of properties also overlap with those being alleged as being superior.  The data above noted with X*, X**, and X*** (provided by the examiner for purposes of discussion) are of particular importance in comparison as they show values outside all claimed ranges each with 1, 2, and 3 of the reported property values of MFI/Modules/Impact lying within the alleged superior range.  One such discussion would be the composition with only 2.5 % Talc which has a reported MFI of 0.33, Modulus of 1813, and Impact of 17.59.  The ratio of HPN20E:Talc is thus not seen as critical as one may just omit the HPNE completely and arrive at the expected values.  
That being said, the examiner does acknowledge the combination of properties, including MFI, Modulus, and Impact strength to all be favorable for the inventive data when Example 2 is omitted.  Thus, when HPNE is from 0.025 to 0.05 wt.%, talc from 2.5-5.0 wt.%, and the ratio of HPNE/Talc is 1:50 to 1:200, one clearly notices an enhancement in all the reported properties across the board.  Therefore the examiner submits the examples in this subsequent rage show unexpected and/or superior results.   Such an amendment with the recited ranges herein would overcome the obviousness rejection set forth above.  

The Affidavit under 37 CFR 1.132 filed 3/26/ is insufficient to overcome the rejection of claim 3 as set forth above.
The affidavit provided by Staff Scientist Marc Herklots, see p. 2-3, provides additional data of examples with HPNE20E and Talc, with resulting properties of MFI, Modulus II (in the perpendicular direction) and Impact.  The results provided by Marc Herklots (p. 3) conclude that the reported properties are desirable for those in the claimed range.  
This data is discussed in the Response to Applicant’s Remarks provided in the previous section.  Therein, the examiner concludes that the data does not appear to show either superiority or criticality regarding either composition of the first nucleating agent and second nucleating agent and/or their ratio.  The ranges of values appear to overlap for both those within the claimed compositional ranges and ratios and those outside of the same ranges.  Most notable are those comprising just Talc as a nucleating agent, but others exist as just discussed.    
That being said, the examiner does acknowledge the combination of properties, including MFI, Modulus, and Impact strength to all be favorable for the inventive data when Example 2 is omitted.  Thus, when HPNE is from 0.025 to 0.05 wt.%, talc from 2.5-5.0 wt.%, and the ratio of HPNE/Talc is 1:50 to 1:200, one clearly notices an enhancement in all the reported properties across the board.  Therefore the examiner submits the examples in this subsequent rage show unexpected and/or superior results.   Such an amendment with the recited ranges herein would overcome the obviousness rejection set forth above.  
Allowable Subject Matter
The examiner has potentially identified allowable subject matter as made apparent via the submitted data in the Affidavit 1.132 by Staff Scientist Marc Herklots as discussed above.   Specifically, the examiner does acknowledge the combination of properties, including MFI, Modulus, and Impact strength to all be favorable for the inventive data when Example 2 is omitted.  Thus, when HPNE is from 0.025 to 0.05 wt.%, talc from 2.5-5.0 wt.%, and the ratio of HPNE/Talc is 1:50 to 1:200, one clearly notices an enhancement in all the reported properties across the board.  Therefore the examiner 
Claim 3 would be allowable if amended to be commensurate in scope with the data showing unexpected results.  The amendment to claim 3 would require the talc amount to range from 2.5 – 5.0 wt% and the HPNE/Talc is 1:50 to 1:200.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782